Title: To Thomas Jefferson from Patrick Henry, 16 June 1785
From: Henry, Patrick
To: Jefferson, Thomas



Dear Sir
Council Chamber Richmond June 16. 1785

The inclosed resolution will inform you of the change which has taken place respecting the Bust formerly voted to the Marquis de la Fayette. I have to entreat that you will take the trouble to   settle with Mr. Barclay the several Matters necessary to give Effect to the views of the Assembly in that particular.
With the highest regard I am Dr. Sir Your most obed. Servt.,

P. H.

